Citation Nr: 1730385	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a right knee meniscal tear repair, including, but not limited to osteoarthritis and recurrent medial meniscal tear (hereinafter referred to as "right knee disability").  

2.  Entitlement to a separate compensable disability rating prior to January 23, 2014, and in excess of 10 percent thereafter, for right knee instability associated with the service-connected right knee disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a disability rating in excess of 10 percent for the service-connected right knee disability.  

In August 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The case was initially before the Board on appeal in October 2013, at which time, the Board determined that a TDIU claim had been raised by the record, as part of the Veteran's claim for a higher rating for the service-connected right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the case to the RO for further development and adjudicative action.

Before the case was returned to the Board on appeal, the RO issued a rating decision in February 2015 awarding a separate 10 percent rating for instability of the right knee, effective from January 23, 2014.  

In a July 2015 decision and remand, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected right knee disability; and, denied a compensable disability rating prior to January 23, 2014, and a rating in excess of 10 percent thereafter, for the service-connected right knee instability.  The Board remanded the TDIU issue for additional development.  

The Veteran subsequently appealed the Board's July 2015 denials to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in May 2016 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a May 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In September 2016, the Board remanded the case back to the RO for additional development of the record to comply with the Joint Motion.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's service-connected right knee disability has included degenerative arthritis with extensive cartilage loss, chronic anterior cruciate ligament (ACL) tear, and extensive medial meniscus tear, all of which results in an overall disability picture that more nearly approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, along with weakness and incoordination after repetitive motion, instability, and decreased flexion to, at most, 80 degrees.  

2.  For the entire period covered by this claim prior to January 23, 2014, the Veteran's service-connected right knee disability has been productive of slight instability.  

3.  Moderate instability of the right knee is not more nearly approximated at any time covered by this claim.  

4.  The Veteran's right knee disability has never been manifested by ankylosis, nonunion or malunion of the tibia and fibula, flexion limited to at least 45 degrees, or extension limited to at least 10 degrees, even with consideration of additional motion loss during a flare-up.  

5.  The Veteran's combined disability rating is 50 percent, and includes the following service-connected disabilities:  degenerative joint disease of the lumbar spine, rated as noncompensable; radiculopathy of the left lower extremity, rated as 20 percent disabling; degenerative joint disease of the right shoulder, rated as 20 percent disabling; instability of the right knee, rated as 10 percent disabling, and right knee meniscal tear, now rated as 20 percent disabling pursuant to this decision.   

6.  The Veteran does not meet the threshold percentage requirements for consideration of a TDIU on a schedular basis.

7.  The Veteran is not unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, but not higher, for the service-connected right knee disability have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code 5258 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 10 percent rating, but not higher, for instability of the right knee have been more nearly approximated for the entire period covered by this claim prior to January 23, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for instability of the right knee have not been met or approximated at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for the assignment of a separate compensable rating for right knee arthritis based on painful limitation of motion, in conjunction with the assignment of the above ratings for instability, locking, pain, and effusion into the joint, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2016).

5.  The criteria for a TDIU are not met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher disability ratings for his service-connected right knee disability, which is currently rated as 10 percent disabling on the basis of painful limitation of motion due to arthritis; with a separate 10 percent rating assigned for instability of the right knee effective from January 23, 2014.  A TDIU claim has been reasonably raised by the record.  


I.  Duties to Notify and Assist

At the outset, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a January 2011 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The VLJ who conducted the August 2013 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's claim was remanded by the Board in October 2013 and September 2016 to obtain outstanding records and to obtain adequate medical opinions.  Collectively, the VA examination reports from July 2010, January 2011, January 2014, April 2016, and April 2017, as well as MRI reports from December 2015 and April 2017, are adequate to decide the claims.  These reports were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected right knee disability to provide probative medical evidence for rating purposes.  

Likewise, the most recent examination report included joint testing for pain on active motion, in weight-bearing and non-weight-bearing, and, included range of motion measurements of the opposite undamaged knee.  In addition, all of the examination reports address the effects of pain and flare-ups of the right knee.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, the examination reports are adequate, and there has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Ratings - Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnostic codes is not allowed.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

38 C.F.R. § 4.71, Diagnostic Codes 5003 and 5010 address disability ratings for arthritis.  Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  

The Veteran's service-connected right knee disability was initially characterized as residuals of a meniscal tear, and a 10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5260, limitation of flexion of the leg is rated as follows:  flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating. 

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5003, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint or joints.  When limitation of motion is noncompensable under a limitation of motion code, but there is at least some limitation of motion, as is the case here, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  If there are occasional incapacitating exacerbations, a 20 percent rating is assigned for the arthritis without limitation of motion involving two or more major joints or two or more minor joint groups.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints.

Additionally, a separate 10 percent rating is currently assigned for slight instability of the right knee under Diagnostic Code 5257, which provides ratings for recurrent subluxation and/or lateral instability of the knee.  A 10 percent rating is assigned for slight recurrent subluxation and/or instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and, a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings for ankylosis of the knee are assigned pursuant to Diagnostic Code 5256.  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a 20 percent rating under Diagnostic Code 5258.  Symptomatic removal of the semilunar cartilage is assigned a 10 percent rating under Diagnostic Code 5259.  Ratings for malunion and/or nonunion of the tibia and fibula are assigned under Diagnostic Code 5262, and genu recurvatum is rated under Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.  

VA treatment records note that the Veteran underwent a right knee meniscus repair in 1983 and his knee was scoped in 1985.  The private operative report from November 1983 is of record.  

Regarding limited motion of the knee, VA medical records and examination reports from July 2010 indicate that extension was normal at 0 degrees, and flexion of the right knee was limited to 120 degrees and 135 degrees, respectively.  Limitation of flexion to 120 degrees was also noted in September and October 2010 medical records.  

A January 2011 VA examination noted flexion was limited to 110 degrees, and VA treatment records from February 2011 revealed range of motion of the knee from 0 degrees to 125.  

A January 2014 VA examination report indicates range of motion of the right knee from 0 to 80 degrees.  Repetitive motion was productive of less movement than normal, weakness, incoordination, pain, swelling, and interference with sitting, standing, and weightbearing; however, the degree of additional motion loss, if any, after repetitive use was not indicated.  At an April 2016 VA examination, flexion was noted to 120 degrees, and the Veteran could flex the knee to 100 degrees at an April 2017 VA examination.  

In each case noted above, there was no indication that repetitive use caused additional pain, weakness, incoordination, fatigability and the like, to such a degree that further limitation to a compensable degree resulted.  Similarly, while the Veteran consistently reported additional pain with weightbearing, additional functional loss resulting in compensable limitation of motion of the right leg is not demonstrated.  Moreover, at the January 2014 examination, when the Veteran's flexion was most limited, at 80 degrees, it was noted that pain was reported only at the end of motion.  

Based on the above findings, the Veteran's flexion is not limited to a compensable degree; that is, flexion limited to 45 degrees or less is not shown.  Accordingly, the 10 percent rating currently assigned under Diagnostic Code 5260 is based on x-ray evidence of arthritis and noncompensable limitation of motion.  See VA x-ray studies from July 2010, January 2011, and February 2011.  

While the evidence of record indicates that the Veteran may have additional functional limitation during a flare-up, the examiners were unable to estimate the extent of any additional functional limitation in terms of additional pain, limited motion, weakness, incoordination, fatigability, etc., without resorting to speculation.  In this regard, even if the Board presumes additional functional limitation during a flare-up, the medical evidence does not suggest that the flexion would be further limited to 45 degrees.  Throughout the period covered by this claim, the Veteran's flexion was, in every case but one, shown to be 100 degrees or higher.  At worst, the Veteran's flexion was limited to 80 degrees.  Therefore, the evidence would have to show that the Veteran's flexion was further limited to almost half of that (45 degrees) during a flare-up to warrant the assignment of a compensable rating based on limitation of motion under Diagnostic Code 5260.  This is neither shown nor alleged.  

Likewise, there is no indication in the record that the Veteran has limitation of extension to a compensable degree, even with consideration of additional functional limitation during a flare-up or after repetitive use.  

Accordingly, a higher rating on the basis of arthritis and limited motion is not warranted.  

As noted above, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-97.  As explained above and in the last remand, the Veteran receives a separate, 10 percent rating for slight instability of the right knee, effective from January 23, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

With regard to instability of the knee, VA medical records from September 2010 indicated medial joint line tenderness, patellofemoral crepitus, and positive compression and varus and valgus tests.  Medial pseudo-laxity was observed medially and rated as a "2+" in severity.  Additionally, a new knee brace was ordered.

At a January 2014 VA examination, stability tests of the right knee revealed 1+ anterior, posterior, and medial lateral instability.  The Veteran was observed ambulating with a right knee brace.  Likewise, 1+ anterior instability was again demonstrated at the April 2016 VA examination.  

In light of the foregoing, instability of the right knee was objectively demonstrated as early as September 2010, and has continued since that time.  Although instability of the knee was not indicated at every VA examination during the period covered by this claim, there is other evidence to support a finding of slight instability throughout the appeal period.  The Veteran was prescribed a knee brace in September 2010.  This knee brace was to replace a previously prescribed knee brace that never fit the Veteran correctly according to July 2010 VA treatment records.  Moreover, the Veteran, competently reported instability at the time he submitted his claim for increase in May 2010.  These statements are consistent with the objective findings on MRI which show extensive cartilage deterioration and an extensive meniscal tear.  See December 2015 and April 2017 MRI reports.  Although these MRI reports were not available in 2010, the Veteran has competently reported instability as early as May 2010 and there is no reason to doubt the Veteran's credibility in that regard, particularly since the September 2010 medical records support the Veteran's contentions.  Likewise, there is no indication that the Veteran has undergone any additional knee surgery to repair the cartilage or meniscus at any time during the period covered by this claim.  

Accordingly, the Board finds that right knee instability has, as likely as not, been present for the entire period covered by this claim.  

As to the degree of instability, the Board finds that it has been no more than slight in degree for the entire period covered by this claim.  Although the Veteran was prescribed a knee brace and he had some pseudo-laxity medially approximated as 2+, the record does not show that the Veteran consistently falls as a result of a buckling knee or that he would consistently fall but for the use of a brace.  Moreover, the 1+ degree of instability indicated during instability testing in January 2014 and April 2016 supports a finding of slight instability, but not moderate instability, particularly where, as here, some of the VA examiners found no instability.  

As slight instability of the right knee is shown throughout the entire period covered by this claim, a 10 percent rating for instability of the right knee is warranted prior to January 23, 2014.  However, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for instability of the right knee at any time covered by this claim.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

In addition to arthritis and instability, the Veteran also has an extensive meniscal tear and extensive cartilage deterioration.  In support of his claim for a higher rating, the Veteran reported in May 2010 that he was told the cartilage in his right knee "has pretty much disintegrated."  He indicated that his knee had become increasingly unstable in recent years.  These assertions are consistent with the most recent MRI report from April 2017 which shows advanced tricompartmental osteoarthritis with extensive loss of cartilage predominantly in the medial compartment.  The April 2017 MRI report of the right knee also shows, in pertinent part, extensive tear, medial meniscus, and moderate joint effusion.  

At VA examinations in July 2010 and January 2011, right knee pain and tenderness were noted, and joint effusion was seen on x-rays.  The Veteran consistently reported that he was unable to walk or stand for long periods of time.  He reported increasing pain, popping, stiffness, swelling and tenderness about the right knee.  

VA treatment records from September 2010 indicated medial joint line tenderness, patellofemoral crepitus, and positive compression and varus and valgus tests.  Medial pseudo-laxity was observed and rated as 2+ in severity.  The Veteran received a steroid injection due to the severity of his right knee pain.  A new knee brace was ordered.  

During VA treatment in February 2011, the Veteran demonstrated a mildly antalgic gait marked by a right-sided limp.  McMurray's tests were normal and Apley tests for meniscal damage did not reveal any abnormalities, however, there is no MRI report from that time period to definitively indicate whether or not there was a meniscal tear at that time.  Nonetheless, x-rays again showed marked narrowing of the medial joint space and were interpreted as showing medial compartment degenerative joint disease.  

During his August 2013 Travel Board hearing, the Veteran testified that he experiences swelling in his knee after standing and walking for long periods of time, as well as limited motion of the right leg.  He also testified that his overall condition was worsening.  

During a third VA examination performed in January 2014, the Veteran reported ongoing right knee pain and stated that he was having locking in the knee and swelling after walking.  Stability tests of the right knee revealed 1+ anterior, posterior, and medial lateral instability.  The Veteran was observed ambulating with a right knee brace.  In terms of overall function, the examiner remarked that the Veteran had difficulty standing on his right leg due to pain and swelling.  Also, signs and symptoms of a right meniscal tear were identified, with pain, swelling, frequent episodes of locking, pain, and joint effusion.  

A December 2015 MRI report revealed a chronic ACL tear, most likely complete, as well as a complex medial meniscal tear, small joint effusion with a few loose bodies, and degenerative changes, most pronounced in the medial compartment.  

At another VA examination, in April 2016, the examiner noted the Veteran's reports of flare-ups with regard to the right knee, during which the Veteran reported additional swelling and decreased range of motion, but did not estimate how much additional loss in terms of degrees.  The examiner noted a history of recurrent effusion, almost daily, and swelling with standing for long periods of time.  Additionally, the examiner confirmed the presence of 1+ anterior instability of the right knee with a positive Lachman test.  

Finally, at a VA examination in April 2017, the examiner noted diagnoses of both osteoarthritis of the right knee and a meniscal tear of the right knee.  
The examiner noted additional factors of swelling, disturbance of locomotion, interference with sitting, and interference with standing as contributing to the right knee disability.  

The examiner in April 2017 acknowledged that a current MRI report revealed an "extensive" medial meniscus tear, moderate joint effusion, and advanced tricompartmental osteoarthritis with extensive loss of cartilage predominantly in the medial compartment.  

Overall, the evidence of record objectively demonstrates that the Veteran has an extensive meniscal tear in addition to the arthritis.  The symptoms associated with the meniscal tear have been described as pain, locking, and effusion into the joint.  These symptoms are specifically contemplated in the criteria under Diagnostic Code 5258.  

In light of the foregoing, the Board must consider all potential diagnostic codes pertaining to the knee and determine whether the symptoms associated with the Veteran's service-connected right knee disability would be more accurately contemplated by the criteria under a different diagnostic code.  In this regard, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Other potentially applicable diagnostic codes pertaining to the knee include ankylosis (Diagnostic Code 5256); dislocated semilunar cartilage (5258); removal of semilunar cartilage (5259); nonunion and/or malunion of the tibia and fibula (5262), and genu recurvatum (5263).  

First, the preponderance of the evidence is against a finding of ankylosis of the right knee.  In this regard, at the VA examination in April 2016, the examiner appears to indicate the presence of ankylosis as an additional contributing factor of disability.  More specifically, the examiner noted, "Less movement than normal due to ankylosis, adhesions, etc., disturbance of locomotion, interference with standing."  At first glance, this statement appears to suggest that the Veteran's right knee disability is productive of ankylosis; however, this statement is wholly inconsistent with that same examiner's specific indication of no ankylosis of either knee on the subsequent page of the examination report under the section entitled "Ankylosis".  Under that section, the examiner marked, with an "X," the box corresponding to "No ankylosis."  The Board finds more persuasive the examiner's specific finding of "no ankylosis" under the Ankylosis section of the examination report rather than the ambiguous finding on the previous page of the examination report.  Moreover, the finding of "no ankylosis" is consistent with every other VA examination report of record.  Accordingly, the Board concludes that the Veteran does not have ankylosis of the right knee and therefore a rating under Diagnostic Code 5256 is not for application in this case.  

Likewise, a rating under Diagnostic Codes 5259 is not applicable in this case because there is no indication that the Veteran underwent removal of semilunar cartilage.  Similarly, neither nonunion nor malunion of the tibia and fibula is demonstrated, and the Veteran does not have genu recurvatum.  Accordingly, a rating under Diagnostic Codes 5262 and 5263 are not for application in this case.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  This is the only rating assignable under Diagnostic Code 5258.  Although the evidence does not support a specific finding of dislocated cartilage, the Veteran's consistently reported symptoms of pain, locking, and effusion into the joint are specifically contemplated under Diagnostic Code 5258.  Moreover, effusion into the joint is shown on examination and on x-ray studies, as summarized above.  Thus, the Board finds that the overall disability picture with regard to the Veteran's right knee meniscal tear more nearly approximates the rating criteria for dislocated semilunar cartilage under Diagnostic Code 5258.  

It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

In light of the foregoing, the Board finds that a 20 percent rating is warranted for the Veteran's service-connected right knee meniscal tear under Diagnostic Code 5258.  

Critically, however, because the Board is granting a 20 percent rating under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5260 will be discontinued as assigning separate ratings under both Diagnostic Codes 5260 and 5258 would constitute pyramiding; both Diagnostic Codes 5260 and 5258 overlap in symptoms or findings of pain and limitation of motion (of which "locking" is a form), including limitation of motion due to pain, thus, assigning separate ratings under both would violate the prohibition against pyramiding because it would compensate the Veteran twice for the same symptomatology, here, painful limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right knee disability increases from 10 percent to 20 percent as a result of this decision.

Even if the Board concluded that the criteria under Diagnostic Code 5258 only contemplated pain, and not limitation of motion, a separate compensable rating for arthritis would not be assignable where, as here, the limitation of motion is noncompensable.  As noted above, the 10 percent rating was assigned on the basis of painful arthritis, but without compensable limitation of motion.  Accordingly, a separate 10 percent rating based on painful arthritis in conjunction with a separate 20 percent rating under Diagnostic Code 5258 for pain, locking and effusion into the joint would be compensating the Veteran's knee pain twice, which violates the rule against pyramiding.  

In light of the foregoing, the Board finds that a disability rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5258 more adequately contemplates the Veteran's overall disability picture than does a rating under Diagnostic Codes 5003, 5260, 5261.  The change to Diagnostic Code 5258 is more appropriate because it recognizes the nature of the disability (anatomical location and functional impairment), contemplates the symptoms associated with the disability, and is more favorable to the Veteran in this case.  

As noted above, all of the symptoms contemplated under Diagnostic Code 5258 have been consistently demonstrated at VA examinations and objectively shown on imaging throughout the period covered by this claim.  Accordingly, and because a rating under this code affords the Veteran a higher disability rating than the 10 percent assigned for arthritis, the Board finds that a rating of 20 percent under Diagnostic Code 5258 is warranted for the entire period covered by this claim.  

Finally, the Board has also considered whether the assignment of separate ratings under Diagnostic Code 5257 (for instability) and Diagnostic Code 5258 violates the rule against pyramiding.  See 38 C.F.R. § 4.14.  In this case, the Board finds it permissible to assign separate ratings.  The Veteran's symptom of instability of the right knee, which is contemplated under Diagnostic Code 5257, is not necessarily contemplated under Diagnostic Code 5258.  Therefore, pyramiding is not demonstrated, and the Veteran is not compensated twice for the same symptoms.  


III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system, such as "orthopedic" in this case, will be considered as one disability.  

If the above percentage thresholds are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for consideration of an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

As noted, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, and his particular physical disabilities are to be considered in making a determination on unemployability.

The Veteran's service-connected disabilities include degenerative joint disease of the lumbar spine, rated as noncompensable; radiculopathy of the left lower extremity, rated as 20 percent disabling; degenerative joint disease of the right shoulder, rated as 20 percent disabling; instability of the right knee, rated as 10 percent disabling, and right knee meniscal tear, now rated as 20 percent disabling pursuant to this decision.   The combined rating based on the Combined Ratings Table (Table I under 38 C.F.R. § 4.25) is 54 percent, which is rounded down to 50 percent.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Even if the Board considers all of the Veteran's disability ratings as one disability under the "orthopedic" umbrella, such disability would only be rated as 50 percent disabling, which likewise, does not satisfy the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  

In this case, the Veteran's statements regarding his unemployment are not entirely consistent.  During a VA examination in July 2010, the Veteran reported that he was unemployed from his ordinary work as a construction worker due to the lack of available work.  

At a VA examination in January 2011, the Veteran reported that he had not been employed for one to two years, and alleged that his unemployment status was due to a combination of pain and difficulty finding a job.  

At his August 2013 Board hearing, he initially testified that he had to stop working construction because of swelling in his knee, but also indicated that at one of his last two construction jobs he served as a supervisor.  The Veteran also testified that prior to his construction work, he was a deputy sheriff corporal with a county sheriff's department for 7 and a half years.  When asked what the circumstances were regarding his departure from that job, he testified that it was hard to fight inmates when you have a knee brace and carry a cane.  Admittedly, however, the Veteran resigned from that job and was not fired.  Finally, prior to working for the sheriff's office, he was a pressman at a rubber company, and later became a supervisor.  

The Veteran's resume is also of record.  It shows that the Veteran has a high school diploma, and served as a shift supervisor at a rubber plant.  His duties included quality control of all products made at the plant, supervision of employees, training, evaluation of employees, and completion of time sheets.  At his subsequent job in the county sheriff's department, the Veteran also did evaluations and time sheets in addition to supervising inmates and training.  Following that job, he worked as a meter technician for a water department.  His duties included maintenance of water meters and water lines, testing of fire hydrants, and supervisory paperwork.  He subsequently worked in construction from 2006-2009.  Although most of his duties involved physical labor, he also trained and supervised other employees, duties which could potentially be accomplished in a sedentary capacity, depending on the type of employment.  

In March 2014, the RO received a VA Form 21-4192 from the Veteran's final employer noting that he last worked in August 2009 due to lack of work.  

According to an April 2016 VA examination report, the Veteran's functional limitation due to the service-connected knee conditions would preclude physical employment.  

Regarding the back disability, the Veteran reported that functional impairment in terms of pain and soreness while standing too long.  The Veteran also reported at his August 2013 hearing that he experienced numbness in his left lower extremity as a result of his radiculopathy.  The Veteran also asserted in his TDIU application (VA Form 21-8940) that his service-connected shoulder disability also contributed to his inability to work.  

Although the combined effects of the Veteran's service-connected disabilities may very well significantly limit, or even preclude, the Veteran's ability to perform physical labor, the Board finds that the Veteran would be able to perform sedentary work based on his work history.  

Based on the Veteran's work history, he has supervisory experience in the construction field, in law enforcement, and in the production of goods.  Even if we assume that the Veteran's supervisory roles in these jobs required at least some physical labor, the Veteran's supervisory experience, generally, provides evidence that the Veteran is mentally capable of at least some form of gainful sedentary employment.  As noted on his resume, he managed employees, conducted evaluations, and prepared time cards.  Moreover, the Veteran is able to report to his scheduled VA examinations without any apparent difficulty, and there is no indication in the record that the Veteran is too disabled to withstand all forms of sedentary employment.  According to the VA examination reports and the Veteran's hearing testimony, he was either unable to find work, or he resigned, but there is no indication in the record that the Veteran was ever fired because he could not physically do the job.  

It is undisputed that the Veteran's service-connected orthopedic disabilities result in at least some functional impairment, which could make it more difficult to find employment.  However, such interference is contemplated in the currently-assigned ratings for the Veteran's service-connected disabilities, and the evidence of record does not demonstrate that his service-connected disabilities result in unemployability.  

Based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most credible, competent, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due his service-connected disabilities; or, due to the combined effects of his service-connected disabilities.  See also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

	(CONTINUED ON NEXT PAGE)















ORDER

A disability rating of 10 percent for right knee instability is granted for the entire period covered by this claim prior to January 23, 2014, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating in excess of 10 percent for instability of the right knee is denied.  

An increased rating to 20 percent for the service-connected right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is denied.  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


